DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toshiro Fujimoro et al (US 20100188700 A1).

Regarding claim 1, Fujimoro et al discloses a non-transitory computer readable storage medium storing a set of program instructions installed on and executed by a computer provided in a terminal device configured to be connected to a printer (¶ [12]), the set of program instructions comprising: 
performing an operation reception process to receive via an operation interface a print start operation to start printing (¶ [51]) a plurality of print images which is represented by respective ones of a plurality of sets of print data, each of the plurality of print images being to be printed using a different print medium in the printer (Fig. 14 showing plural print jobs (job names) assigned to a printer (job location) and specifying different print media (paper type)), the plurality of sets of print data including a first set of print data and a second set of print data (Fig. 14 indicating “project 12” and “project 9” printed on “Color Printer”), the first set of print data representing a first print image correlated with a first print medium type (Fig. 14 “project 12” assigned “fine” paper type), the second set of print data representing a second print image correlated with a second print medium type (Fig. 14 “project 9” assigned “Coated A”);
performing a first data transmission process to transmit the first set of print data to the printer in response to receiving the print start operation in the operation reception process (¶ [90] wherein the user is able to assign the print job to a printer); and 
performing a second data transmission process to transmit the second set of print data to the printer, the second print image based on the second set of print data being to be printed after the first print image is printed, wherein the second data transmission process is performed before the printer complete printing the first print image (¶ [90] further assigning grouped print jobs to a printer for printing; see also Fig. 14 wherein the “waiting” designation beside individual print jobs indicate the transmission of the job to the assigned printer is performed prior to the printer completing the present job).

Regarding claim 2, Fujimoro et al discloses the non-transitory computer readable storage medium according to claim 1, wherein the set of program instructions further comprises performing a command transmission process to transmit to the printer a print start command to start printing the second print image based on the second set of print data after transmitting the second set of print data to the printer in the second data transmission process, wherein the print start command is transmitted in the command transmission process after the printer completes printing the first print image (¶ [51]).

Regarding claim 5, Fujimoro et al discloses the non-transitory computer readable storage medium according to claim 1, wherein the first data transmission process transmits all the sets of print data including the first set of print data and the second set of print data to the printer before the printer completes printing the first print image (¶ [90]).

Regarding claim 9, Fujimoro et al discloses a printer (Fig. 1 numeral 5) comprising: 
a mount portion in which a print medium is mountable (¶ [32] paper trays); 
a print portion configured to print (¶ [32]) a plurality of print images which is represented by respective ones of a plurality of sets of print data, each of the plurality of print images being to be printed using a different print medium type in the printer, the plurality of sets of print data including a first set of print data and a second set of print data, the first set of print data representing a first print image correlated with a first print medium type, the second set of print data representing a second print image correlated with a second print medium type (see rejection of claim 1); and 
a controller (¶ [32] “Each printer is equipped with its own central processing unit (CPU)”) configured to perform: 
a first data reception process to receive the first set of print data from a terminal device (see rejection of claim 1); and 
a second data reception process to receive the second set of print data from the terminal device, the second print image based on the second set of print data being to be printed after the first print image is printed, wherein the second data reception process is performed before printing the first print image is completed (see rejection of claim 1).

Regarding claim 10, Fujimoro et al discloses the printer according to claim 9 (see rejection of claim 9), wherein the controller is configured to perform a command reception process to receive a print start command to start printing the second print image based on the second set of print data after the second set of print data is received in the second data reception process, wherein the print start command is received after printing the first print image is completed (see rejection of claim 2).

Allowable Subject Matter

Claims 3, 4, 6-8, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
April 8, 2022